Mr. Chief Justice Sheldon delivered the opinion of the Court: ■ It is insisted the proofs do not sustain the allegations of the bill. There is direct evidence of the agreement, as alleged in the bill, in the testimony of the witness Gordon that he was present and heard the making of the agreement between the parties. There is the corroborative testimony of as many as six other witnesses, of declarations made by John Yocum, very strongly confirmatory of the existence of a contract that complainant was to have the land. These statements were all made to the different witnesses on different occasions, and in some cases they were repeated to the witnesses at several different times, and many of them were made under circumstances entitling them to more weight than should attach to ordinary loose declarations. There is some impeachment of the witness Gordon, and there are some circumstances attending his testimony which are urged as affecting its credibility, and it is insisted the witness is not worthy of belief, and there are circumstances in the ease which are commented upon as adverse to the idea that there was the agreement alleged. Without going more into particulars, we will say that after a careful consideration of all that is urged in depreciation of the testimony on the part of the complainant, and giving it due weight, the conviction remains upon our minds, from the evidence, that there existed, here, an agreement between the father and son, that if the latter would stay here, and go upon and live on this place, and improve it, it should be his after his father’s death. The proof shows that in the same spring, after the making of the contract, complainant moved on the land, and ever since, until his father’s death, did occupy, cultivate and make improvements upon it, with the exception of one year, when he lived with his father, at the latter’s request. We think the agreement has been established here with the clearness and satisfaction which is required in the case of a parol contract respecting land, and that the acts of part performance shown are sufficient to take the case out of the operation of the Statute of Frauds, under former decisions of this court. Ramsey v. Liston, 25 Ill. 114; Bright v. Bright, 41 id. 97; Kurtz v. Hibner, 55 id. 514; Langston v. Bates, 84 id. 524; Bohanan v. Bohanan, 96 id. 591; McDowell v. Lucas, 97 id. 489. The decree must be affirmed. Decree affirmed.